Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  131616                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 131616
                                                                    COA: 267491
                                                                    Oakland CC: 2005-008332-AR
                                                                    46th DC: 05-051143-FY
  ROBERT DOUGLAS NILL, JR.,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 20, 2006 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2006                    _________________________________________
           s1011                                                               Clerk